
	
		III
		112th CONGRESS
		1st Session
		S. RES. 163
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Harkin submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Commemorating the 175th anniversary of the
		  United States National Library of Medicine.
	
	
		Whereas since 1836, the National Library of Medicine has
			 played a crucial role in information innovation, revolutionizing the way
			 scientific and medical information is organized, stored, accessed, and
			 disseminated;
		Whereas the National Library of Medicine houses the
			 largest and most distinguished collection of health science and medical
			 research literature in the world and serves as a vital resource to researchers,
			 health professionals, and health care consumers;
		Whereas the National Library of Medicine produces and
			 provides free public access to comprehensive online databases of biological,
			 genomic, and clinical research data that are a lynchpin to cutting edge
			 biomedical research and are searched more than 2,000,000,000 times each
			 year;
		Whereas the National Library of Medicine plays a central
			 role in developing health data standards to enable efficient use and exchange
			 of health information in electronic health records;
		Whereas the National Library of Medicine has conducted and
			 supported training programs for groundbreaking informatics research and
			 development for more than 40 years;
		Whereas the National Library of Medicine is a leading
			 source of toxicology, environmental health, and disaster preparedness and
			 response information, including innovative use of information technology and
			 mobile devices for first responders;
		Whereas the National Library of Medicine has developed a
			 wide range of consumer health information resources, which have improved the
			 health of citizens of the United States and persons around the globe;
			 and
		Whereas the long and distinguished history of the National
			 Library of Medicine is worthy of special commemoration by the people of the
			 United States: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 175th anniversary of the United States National Library of Medicine;
			(2)salutes the
			 National Library of Medicine for a long and distinguished record of service to
			 citizens of the United States and people around the globe, and for the many
			 contributions of the National Library of Medicine in the area of information
			 innovation; and
			(3)calls upon the
			 people of the United States to observe the 175th anniversary of the United
			 States National Library of Medicine with appropriate recognition and
			 activities.
			
